All concur. (Appeal by defendant Oneida Motor Freight, Inc., from two judgments for plaintiff against both defendants, and for defendant Bobenhausen against defendant Oneida Motor Freight, Inc., in an antomobile negligence action. One order denies motions by appellant for a new trial and for a directed verdict on its cross claim against defendant Bobenhausen. The other order denies appellant’s motion to dismiss the counterclaim by defendant Bobenhausen or, in the alternative, for a separate trial of the issues.) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Piper, JJ.